Swift




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 22, 2015

                                    No. 04-15-00534-CV

 Patricia Jo KARDELL, Martin Murphy Snowden, Mickey Darrell Snowden and Mary Delilla
                                     Snowden,
                                     Appellants

                                              v.

SWIFT ENERGY OPERATIONS, LLC, Edwin V. Acker, Jr., Stephen Adolph Acker, Elaine
           Acker George, Shella Acker Bonner, and Edwin Scott Acker,
                                  Appellees

                From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 12-06-001222-CVL
                        Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
         Appellants’ motion for extension of time to file their brief is GRANTED. Appellants’
brief is due November 25, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court